En el presente caso por portar armas se concluye: que si bien la corte inferior resolvió’el conflicto de evidencia en cuanto a la portación del arma, cometió error, sin embargo, al apreciar la circunstancia del sitio en que fué ocupada, pues mientras la prueba de cargo tiende a establecer que el acusado vino a provocar a uno de los testigos frente a su casa (y dicho testigo declara que la riña ocurrió cerca de la tienda del acusado), la cual aparece enclavada en la finca de éste, la de descargo establece claramente que la riña tuvo lugar en la finca del acusado.

Revocada, la sentencia y absuelto el acusado.

El Juez Asociado Señor Franco Soto,
émitió la opinión del tribunal.